Citation Nr: 0939782	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Montgomery, 
Alabama.  The record indicates that the appellant presented 
testimony before the undersigned Acting Veterans Law Judge 
(AVLJ) in June 2008.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

Following that hearing, the Board issued a Decision on the 
merits of the appellant's claim.  Such a Decision was 
released in October 2008.  In that action, the Board 
concluded that the evidence of record did not support the 
awarding of a disability evaluation in excess of 30 percent 
for a disability of the left shoulder.  The appellant was 
notified of that action and he appealed to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
for review.  The Court subsequently adopted a Joint Motion 
for Remand to the Board and then issued an Order (in July 
2009) implementing the Joint Motion.  Specifically, the Court 
vacated the Board's October 2008 Decision and remanded the 
claim to the Board for additional action.  The claim has 
since been returned to the Board.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

As reported, the Board issued a Decision in October 2008 that 
found that the evidence did not support the appellant's 
assertions that his left shoulder disability should be 
assigned a disability rating in excess of 30 percent.  One of 
the pieces of evidence that was reviewed was a VA General 
Medical Examination report of January 2006.  In that report, 
the medical doctor wrote:

With his problems with joint pains 
especially knees, shoulders and lumbar 
spine, he may be unable to obtain and 
sustain gainful employment. . . . 

The Board also reviewed VA and private treatment medical 
records from 2000 to 2008.  The Board subsequently denied the 
appellant's claim.  It is noted that the Board discussed 
whether an extraschedular evaluation should be assigned but 
the Board ultimately concluded that the appellant's mere 
statements that he was unemployable, without medical evidence 
to support such assertions, was not sufficient evidence to 
support the granting of an extraschedular evaluation.  It is 
noted that because the appellant raised the possibility that 
he might be unemployable due to his single, service-
connected, 30 percent rated left shoulder disability, the 
Board, in its Decision, referred the issue to the RO for 
further development.

After reviewing the Board's Decision, the Court concluded 
that the Board erred when it did not address whether 
consideration under 38 C.F.R. § 4.16(b) was warranted.  In 
essence, and although it was not cited, it appears that the 
Court was applying the recent holdings of Rice v. Shinseki, 
22 Vet. App. 453 (2009), to the appellant's claim.  In Rice, 
the Court found that:

. . . a request for TDIU, whether 
expressly raised by a veteran or 
reasonably raised by the record, is not a 
separate claim for benefits, but rather 
involves an attempt to obtain an 
appropriate rating for a disability or 
disabilities, either as part of the 
initial adjudication of a claim, or, if 
the disability upon which entitlement to 
TDIU is based has already been found to 
be service connected, as part of a claim 
for increased compensation.

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In 
essence, the Court has stated that the appellant's claim for 
an increased evaluation for his left shoulder disability 
should include consideration of whether a total disability 
evaluation based on individual unemployability due to the 
appellant's service-connected disability (TDIU) is warranted 
pursuant to the provisions of 38 C.F.R. §§ 3.340, 3.341, and 
4.16 (2009).

38 U.S.C.A. § 7105 (d)(1) (West 2002) provides that, 
following receipt of a notice of disagreement, VA must issue 
a statement of the case (SOC) which includes a summary of the 
evidence pertinent to the issues with which the service 
member expressed disagreement, a citation of pertinent laws 
and regulations, and a discussion of how those laws and 
regulations affects VA's decision.  The appellant has not 
been provided with this information.  As the Court has 
determined that whether a TDIU is warranted is part of the 
claim for a higher disability evaluation, the Board believes 
that a supplemental statement of the case (SSOC), rather than 
an SOC, should be issued which contains the necessary 
information.  This should be accomplished prior to the 
Board's adjudication of the appellant's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to 38 C.F.R. § 
3.321(b) (2009) and 38 C.F.R. § 4.16(b) 
(2009).  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 
4, 2009).  Should it be determined that 
there is any further notice deficiency in 
this case, these matters should also be 
addressed in the duty to assist letter.  
The claims file must also include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of a TDIU.  

2.  The RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2008 for his service-connected left 
shoulder disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

3.  The RO should contact the appellant 
and discover whether he is now receiving 
disability benefits from the Social 
Security Administration (SSA).  If the 
appellant positively responds, the RO 
should request from the SSA a copy of 
medical records used to establish SSA 
disability benefits.  If the appellant 
negatively responds, this should be noted 
in the claims folder.  

4.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
appellant's medical history, education 
and employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
appellant's daily routine.  With regard 
to his employability, the appellant 
should be asked to provide the names and 
addresses of businesses where he has 
worked and or sought employment.  Any 
potential employment opportunities should 
be identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
general physical examination.  The 
examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
This examination should be accomplished 
in order to determine the extent and 
severity of the service-connected left 
shoulder disability and whether this 
disability alone prevents the appellant 
from obtaining and maintaining gainful 
employment.  If possible, the examination 
should not be accomplished by the doctor 
who examined the appellant in January 
2006.  The additional purpose of the 
examination is to discover whether the 
appellant's nonservice-connected 
disabilities, such as disabilities of the 
left and right knee, the back, 
hypertension, etcetera, affects his 
service-connected disorder, and vice 
versa, and whether the nonservice-
connected disabilities and disorders 
prevents the appellant from obtaining and 
maintaining gainful employment.  The 
examiner should be provided a copy of 
this remand together with the appellant's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the appellant, 
the examiner must discuss the effect, if 
any, of the appellant's disorder on his 
social and industrial adaptability, as 
opposed to any nonservice-connected 
physical and/or psychiatric disorder(s), 
if any.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the appellant's work 
history.  It is also requested that the 
examiner provide comments with respect to 
the opinion provided by the VA doctor in 
January 2006 who said that a multitude of 
physical ailments might preclude the 
appellant from obtaining and maintaining 
gainful employment.  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  


7.  Thereafter, the RO/AMC should 
readjudicate the issue noted on the title 
page of this decision to include whether 
the evidence supports the granting of a 
total disability evaluation based on 
individual unemployabilty due to the 
appellant's single, service-connected 
left shoulder disorder.  The RO is 
reminded that in evaluating whether a 
TDIU may be granted, it must make a 
specific determination as to whether the 
claim should be referred to the Director, 
VA Compensation and Pension, based on the 
granting or denying of a TDIU on an 
extraschedular basis.  If the benefit 
sought on appeal remains denied, the 
appellant and his accredited 
representative should be provided an SSOC 
regarding the issue.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


